Title: To James Madison from David Montague Erskine, 19 July 1808
From: Erskine, David Montague
To: Madison, James



Sir
Washington July 19. 1808.

I have taken the Liberty to forward under Cover to you, a Dispatch for H. M. Government, as you were so good as to say a Gentleman would take Charge of it, as also a Letter, to go by the St. Michael; the Vessel which has been hired by the Government of the U. S. for the Purpose of carrying Dispatches to Great Britain & to France.  I beg Leave to repeat my Thanks for your obliging offer upon the Occasion, and to assure You of the high Respect & Regard with which I have the Honor to be Sir Your most obed humbe. Servt.

D. M. Erskine

